



Exhibit 10.1
SECOND AMENDMENT
TO
LOAN AND SECURITY AGREEMENT
THIS SECOND Amendment to Loan and Security Agreement (this “Amendment”), is
entered into as of September 28, 2017, by and among TRUPANION, INC., a Delaware
corporation (“Trupanion”), TRUPANION MANAGERS USA, INC., an Arizona corporation
(“Trupanion Managers”; together with Trupanion, individually and collectively,
“Borrower”), the several banks and other financial institutions or entities from
time to time party to the Agreement (as hereinafter defined) (each a “Lender”
and, collectively, the “Lenders”), and PACIFIC WESTERN BANK, a California state
chartered bank (“PWB”), as a Lender and as administrative agent and collateral
agent for the Lenders (in such capacities, the “Administrative Agent”).
RECITALS
A.
Borrower, the Administrative Agent, and the Lenders are parties to that certain
Loan and Security Agreement dated as of December 16, 2016 (as amended from time
to time, the “Agreement”).



B.
Borrower, the Administrative Agent, and the Lenders have agreed to to make
certain revisions to the Agreement as more fully set forth herein.



C.
The parties desire to amend the Agreement in accordance with the terms of this
Amendment.



NOW, THEREFORE, the parties agree as follows:
1)
Section 6.2(h) of the Loan Agreement is hereby amended by deleting it in its
entirety and replacing it with the following:



(h)    Within five (5) Business Days after the last day of each month, Trupanion
shall deliver to Administrative Agent a report of all Cash held by APIC.
2)
Section 7.8 of the Loan Agreement is hereby amended by deleting it in its
entirety and replacing it with the following:



7.8    Net Capitalized Expenditures. Have Net Capitalized Expenditures of
greater than negative One Million Dollars ($1,000,000) in the aggregate in any
fiscal quarter of Borrower.
3)
The following defined terms are hereby added to Section 1.1 of the Agreement in
alphabetical order:



“Net Capitalized Expenditures” means the sum of the Operating Cash Flow and the
Capitalized Expenditures.
“Operating Cash Flow” means Borrower’s net Cash in connection with its operating
activities as set forth in Borrower’s consolidated financial statements of cash
flow on forms 10-Q or 10-K filed with the Securities and Exchange Commission.


4)
Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance



32842896v1 239081.000030

--------------------------------------------------------------------------------





with its respective terms and hereby is ratified and confirmed in all respects.
Except as expressly set forth herein, the execution, delivery, and performance
of this Amendment shall not operate as a waiver of, or as an amendment of, any
right, power, or remedy of Administrative Agent under the Agreement, as in
effect prior to the date hereof. Borrower ratifies and reaffirms the continuing
effectiveness of all agreements entered into in connection with the Agreement.


5)
Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment.



6)
This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one
instrument.



7)
As a condition to the effectiveness of this Amendment, Administrative Agent
shall have received, in form and substance reasonably satisfactory to
Administrative Agent, the following:



a)this Amendment, duly executed by Borrower;


b)payment of all Administrative Agent expenses, including Administrative Agent’s
expenses for the documentation of this amendment and any related documents, and
any UCC, good standing or intellectual property search or filing fees, which may
be debited from any of Borrower’s accounts; and


c)such other documents and completion of such other matters, as Administrative
Agent may reasonably deem necessary or appropriate.


[Signatures on the Following Pages]








32842896v1 239081.000030

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.
BORROWER:
 
TRUPANION, INC.
 
 
By: /s/ Darryl Rawlings
Name: Darryl Rawlings
Title: CEO



TRUPANION MANAGERS USA, INC.
 
 
By: /s/ Darryl Rawlings
Name: Darryl Rawlings
Title: CEO



ADMINISRATIVE AGENT:
 
PACIFIC WESTERN BANK, as the Administrative
Agent
 
 
By: /s/ Adam Glick
Name: Adam Glick
Title: SVP



[Signature Page to Second Amendment to Loan and Security Agreement]



--------------------------------------------------------------------------------







LENDERS:
 
PACIFIC WESTERN BANK, as a Lender
 
 
By: /s/ Adam Glick
Name: Adam Glick
Title: SVP





WESTERN ALLIANCE BANK, as a Lender
 
 
By: /s/ Michael Stracey
Name: Michael Stracey
Title: AVP





[Signature Page to Second Amendment to Loan and Security Agreement]

